Exhibit 10.16

 

ELGIN FINANCIAL SAVINGS BANK

DIRECTOR RETIREMENT AGREEMENT

 

THIS AGREEMENT is adopted this 20th day of  June, 2002, by and between ELGIN
FINANCIAL SAVINGS BANK, a State/Stock Savings Bank located in Elgin, Illinois
(the “Company”) and LARRY M. NARUM (the “Director”).

 

INTRODUCTION

 

To encourage the Director to remain a member of the Company’s Board of
Directors, the Company is willing to provide retirement benefits to the
Director.  The Company will pay the benefits from its general assets.

 

AGREEMENT

 

The Director and the Company agree as follows:

 

Article 1

Definitions

 

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1                                 “Change of Control” means:

 

(a)                                  A change in the ownership of the capital
stock of the Company, whereby another corporation, person, or group acting in
concert (hereinafter this Agreement shall collectively refer to any combination
of these three [another corporation, person, or group acting in concert] as a
“Person”) as described in Section 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), acquires, directly or indirectly,
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of a number of shares of capital stock of the Company  which
constitutes fifty percent (50%) or more of the combined voting power of the
Company’s  then outstanding capital stock then entitled to vote generally in the
election of directors; or

 

(b)                                 The persons who were members of the Board of
Directors of the Company immediately prior to a tender offer, exchange offer,
contested election or any combination of the foregoing, cease to constitute a
majority of the Board of Directors; or

 

(c)                                  The adoption by the Board of Directors of
the Company of a merger, consolidation or reorganization plan involving the
Company in which the Company is not the surviving entity, or a sale of all or
substantially all of the assets of the Company.  For purposes of this Agreement,
a sale

 

1

--------------------------------------------------------------------------------


 

of all or substantially all of the assets of the Company shall be deemed to
occur if any Person acquires (or during the 12-month period ending on the date
of the most recent acquisition by such Person, has acquired) gross assets of the
Company that have an aggregate fair market value equal to fifty percent (50%) or
more of the fair market value of all of the respective gross assets of the
Company immediately prior to such acquisition or acquisitions; or

 

(d)                                 A tender offer or exchange offer is made by
any Person which results in such Person beneficially owning (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) either fifty percent (50%) or
more of the Company’s outstanding shares of Common Stock or shares of capital
stock having fifty percent (50%) or more the combined voting power of the
Company’s then outstanding capital stock (other than an offer made by the
Company), and sufficient shares are acquired under the offer to cause such
person to own fifty percent (50%) or more of the voting power; or

 

(e)                                  Any other transactions or series of related
transactions occurring which have substantially the same effect as the
transactions specified in any of the preceding clauses of this Section 1.1.

 

Notwithstanding the above, certain transfers are permitted within Section 318 of
the Code and such transfers shall not be deemed a Change of Control under this
Section 1.1.

 

1.1                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

1.2                                 “Disability” means the Director’s suffering
a sickness, accident or injury which has been determined by the carrier of any
individual or group disability insurance policy covering the Director, or by the
Social Security Administration, to be a disability rendering the Director
totally and permanently disabled.  The Director must submit proof to the Company
of the carrier’s or Social Security Administration’s determination upon the
request of the Company.

 

1.3                                 “Early Termination” means the Termination of
Service before Normal Retirement Age for reasons other than death, Disability,
Termination for Cause or following a Change of Control.

 

1.4                                 “Early Termination Date” means the month,
day and year in which Early Termination occurs.

 

1.5                                 “Effective Date” means January 1, 2002.

 

1.6                                 “Normal Retirement Age” means the Director’s
70th birthday.

 

1.7                                 “Normal Retirement Date” means the later of
the Normal Retirement Age or Termination of Service.

 

1.8                                 “Plan Year” means each 12-month period from
the Effective Date.

 

2

--------------------------------------------------------------------------------


 

 

1.9                                 “Termination for Cause” See Section 5.2.

 

1.10                           “Termination of Service” means that the Director
ceases to be a member of the Company’s Board of Directors for any reason,
voluntarily or involuntarily, other than by reason of a leave of absence
approved by the Company.

 

1.11                           “Years of Service” means the total number of
twelve-month periods during which the Director has served on the Company’s Board
of Directors.  The Director was appointed to the Board of Directors of the
Company in January, 2001.

 

Article 2

Lifetime Benefits

 

2.1                                 Normal Retirement Benefit.  Upon Termination
of Service on or after Normal Retirement Age for reasons other than death, the
Company shall pay to the Director the benefit described in this Section 2.1 in
lieu of any other benefit under this Agreement.

 

2.1.1                        Amount of Benefit.  The annual benefit under this
Section 2.1 is $15,500 (Fifteen Thousand Five Hundred Dollars).  The Company’s
Board of Directors, in its sole discretion, may increase the annual benefit
under this Section 2.1.1; however, any increase shall require the recalculation
of Schedule A.

 

2.1.2                        Payment of Benefit.  The Company shall pay the
annual benefit to the Director in 12 equal monthly installments payable on the
first day of each month commencing with the month following the Director’s
Normal Retirement Date, paying the annual benefit to the Director for a period
of 10 years.

 

2.1.3                        Benefit Increases.  Commencing on the first
anniversary of the first benefit payment, and continuing on each subsequent
anniversary, the Company’s Board of Directors, in its sole discretion, may
increase the benefit.

 

2.2                                 Early Termination Benefit.  Upon Early
Termination, the Company shall pay to the Director the benefit described in this
Section 2.2 in lieu of any other benefit under this Agreement.

 

2.2.1                        Amount of Benefit.  The benefit under this Section
2.2 is the Early Termination annual Installment set forth on Schedule A for the
Plan Year ending immediately prior to the Early Termination Date, determined by
zero vesting prior to the Director completing ten (10) Years of Service and
thereafter the Director becomes 100 percent vested in the Accrual Balance.  An
increase in the annual benefit under Section 2.1.1 shall require the
recalculation of this benefit on Schedule A.  This benefit is determined by
calculating a 10-year fixed annuity from the Accrual Balance, crediting interest
on the unpaid balance at an annual rate of 7.50 percent, compounded monthly.

 

3

--------------------------------------------------------------------------------


 

 

2.2.2                        Payment of Benefit.  The Company shall pay the
annual benefit to the Director in 12 equal monthly installments commencing with
the month following Termination of Service, paying the annual benefit to the
Director for a period of 10 years.

 

2.2.3                        Benefit Increases.  Benefit payments may be
increased as provided in Section 2.1.3.

 

2.3                                 Disability Benefit.  If the Director
terminates Service due to Disability prior to Normal Retirement Age, the Company
shall pay to the Director the benefit described in this Section 2.3 in lieu of
any other benefit under this Agreement.

 

2.3.1                        Amount of Benefit.  The benefit under this Section
2.3 is the Disability annual Installment set forth in Schedule A for the Plan
Year ending immediately prior to the date in which Termination of Service
occurs, determined by zero vesting prior to the Director completing ten (10)
Years of Service and thereafter the Director becomes 100 percent vested in the
Accrual Balance.  An increase in the annual benefit under Section 2.1.1 would
require the recalculation of this benefit on Schedule A.  This benefit is
determined by calculating a 10-year fixed annuity from the Accrual Balance,
crediting interest on the unpaid balance at an annual rate of 7.50 percent,
compounded monthly.

 

2.3.2                        Payment of Benefit.  The Company shall pay the
annual benefit amount to the Director in 12 equal monthly installments
commencing with the month following Termination of Service, paying the annual
benefit to the Director for a period of 10 years.

 

2.3.3                        Benefit Increases.  Benefit payments may be
increased as provided in Section 2.1.3.

 

2.4                                 Change of Control Benefit.  Upon a Change of
Control, the Company shall pay to the Director the benefit described in this
Section 2.4 in lieu of any other benefit under this Agreement.

 

2.4.1                        Amount of Benefit.  The annual benefit under this
Section 2.4 is the Change of Control annual Installment set forth on Schedule A
for the Plan Year ending immediately prior to the date in which Termination of
Service occurs, determined by vesting the Director in the Normal Retirement
Benefit described in Section 2.1.1.

 

2.4.2                        Payment of Benefit.  The Company shall pay the
annual benefit to the Director in 12 equal monthly installments commencing with
the month following the Normal Retirement Age, paying the annual benefit to the
Director for a period of 10 years.

 

2.4.3                        Benefit Increases.  Benefit payments may be
increased as provided in Section 2.1.3.

 

4

--------------------------------------------------------------------------------


 

Article 3

Death Benefits

 

3.1                                 Death During Active Service.  If the
Director dies while in the active service of the Company, the Company shall pay
to the Director’s beneficiary the benefit described in this Section 3.1.  This
benefit shall be paid in lieu of the Lifetime Benefits under Article 2.

 

3.1.1                        Amount of Benefit.  The annual benefit under this
Section 3.1 is the Pre-retirement Death Benefit annual Installment set forth on
Schedule A for the Plan Year ending immediately prior to the date in which death
occurs, determined by vesting the Director in 100 percent of the Accrual
Balance. An increase in the annual benefit under Section 2.1.1 would require the
recalculation of this benefit on Schedule A.  This benefit is determined by
calculating a 10-year fixed annuity from the Accrual Balance, crediting interest
on the unpaid balance at an annual rate of 7.50 percent, compounded monthly.

 

3.1.2                        Payment of Benefit.  The Company shall pay the
annual benefit to the Director’s beneficiary in 12 equal monthly installments
commencing with the month following the Director’s death, paying the annual
benefit to the Director’s beneficiary for a period of 10 years.

 

3.2                                 Death During Payment of a Lifetime Benefit. 
If the Director dies after any Lifetime Benefit payments have commenced under
this Agreement but before receiving all such payments, the Company shall pay the
remaining benefits to the Director’s beneficiary at the same time and in the
same amounts they would have been paid to the Director had the Director
survived.

 

3.3                                 Death After Termination of Employment But
Before Payment of a Lifetime Benefit Commences.  If the Director is entitled to
a Lifetime Benefit under this Agreement, but dies prior to the commencement of
said benefit payments, the Company shall pay the same benefit payments to the
Director’s beneficiary that the Director was entitled to prior to death except
that the benefit payments shall commence on the first day of the month following
the date of the Director’s death.

 

Article 4

Beneficiaries

 

4.1                                 Beneficiary Designations.  The Director
shall designate a beneficiary by filing a written designation with the Company. 
The Director may revoke or modify the designation at any time by filing a new
designation.  However, designations will only be effective if signed by the
Director and received by the Company during the Director’s lifetime.  The
Director’s beneficiary designation shall be deemed automatically revoked if the
beneficiary predeceases the Director or if the Director names a spouse as
beneficiary and the marriage is subsequently dissolved.  If the Director dies
without a valid beneficiary designation, all payments shall be made to the
Director’s estate.

 

4.2                                 Facility of Payment.  If a benefit is
payable to a minor, to a person declared incompetent

 

5

--------------------------------------------------------------------------------


 

or to a person incapable of handling the disposition of his or her property, the
Company may pay such benefit to the guardian, legal representative or person
having the care or custody of such minor, incapacitated person or incapable
person.  The Company may require proof of incompetence, minority or guardianship
as it may deem appropriate prior to distribution of the benefit.  Such
distribution shall completely discharge the Company from all liability with
respect to such benefit.

 

Article 5

General Limitations

 

5.1                                 Excess Parachute Payment.  Notwithstanding
any provision of this Agreement to the contrary, the Company shall not pay any
benefit under this Agreement to the extent the benefit would create an excise
tax under the excess parachute rules of Section 280G of the Code.

 

5.2                                 Termination for Cause.  Notwithstanding any
provision of this Agreement to the contrary, the Company shall not pay any
benefit under this Agreement if the Company terminates the Director’s service
for:

 

(a)                                  Conviction of a felony or of a gross
misdemeanor involving moral turpitude; or

(b)                                 Fraud, disloyalty, dishonesty or willful
violation of any law or significant Company policy committed in connection with
the Director’s service and resulting in an adverse effect on the Company.

 

5.3                                 Suicide or Misstatement.  The Company shall
not pay any benefit under this Agreement if the Director commits suicide within
three years after the date of this Agreement.  In addition, the Company shall
not pay any benefit under this Agreement if the Director has made any material
misstatement of fact on an employment application or resume provided to the
Company, or on any application for any benefits provided by the Company to the
Director.

 

Article 6

Claims and Review Procedure

 

6.1                                 Claims Procedure.  Any person or entity
(“claimant”) who has not received benefits under this Agreement that he or she
believes should be paid shall make a claim for such benefits as follows:

 

6.1.1                        Initiation – Written Claim.  The claimant initiates
a claim by submitting to the Company a written claim for the benefits.

 

6.1.2                        Timing of Company Response.  The Company shall
respond to such claimant within 90 days after receiving the claim.  If the
Company determines that special circumstances require additional time for
processing the claim, the Company can extend the response period by an
additional 90 days by notifying the claimant in writing, prior to the end of the
initial 90-day period, that an additional period is required.  The notice of
extension must

 

6

--------------------------------------------------------------------------------


 

set forth the special circumstances and the date by which the Company expects to
render its decision.

 

6.1.3                        Notice of Decision.  If the Company denies part or
all of the claim, the Company shall notify the claimant in writing of such
denial.  The Company shall write the notification in a manner calculated to be
understood by the claimant.  The notification shall set forth:

 

(a)                                  The specific reasons for the denial,

(b)                                 A reference to the specific provisions of
the Agreement on which the denial is based,

(c)                                  A description of any additional information
or material necessary for the claimant to perfect the claim and an explanation
of why it is needed,

(d)                                 An explanation of the Agreement’s review
procedures and the time limits applicable to such procedures, and

(e)                                  A statement of the claimant’s right to
bring a civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

 

6.2                                 Review Procedure.  If the Company denies
part or all of the claim, the claimant shall have the opportunity for a full and
fair review by the Company of the denial, as follows:

 

6.2.1                        Initiation – Written Request.  To initiate the
review, the claimant, within 60 days after receiving the Company’s notice of
denial, must file with the Company a written request for review.

 

6.2.2                        Additional Submissions – Information Access.  The
claimant shall then have the opportunity to submit written comments, documents,
records and other information relating to the claim.  The Company shall also
provide the claimant, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claimant’s claim for benefits.

 

6.2.3                        Considerations on Review.  In considering the
review, the Company shall take into account all materials and information the
claimant submits relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

 

6.2.4                        Timing of Company Response.  The Company shall
respond in writing to such claimant within 60 days after receiving the request
for review.  If the Company determines that special circumstances require
additional time for processing the claim, the Company can extend the response
period by an additional 60 days by notifying the claimant in writing, prior to
the end of the initial 60-day period, that an additional period is required. 
The notice of extension must set forth the special circumstances and the date by
which the Company expects to render its decision.

 

7

--------------------------------------------------------------------------------


 

6.2.5                        Notice of Decision.  The Company shall notify the
claimant in writing of its decision on review.  The Company shall write the
notification in a manner calculated to be understood by the claimant.  The
notification shall set forth:

 

(a)                                  The specific reasons for the denial,

(b)                                 A reference to the specific provisions of
the Agreement on which the denial is based,

(c)                                  A statement that the claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claimant’s claim for benefits, and

(d)                                 A statement of the claimant’s right to bring
a civil action under ERISA Section 502(a).

 

Article 7

Amendments and Termination

 

This Agreement may be amended or terminated only by a written agreement signed
by the Company and the Director.

 

Notwithstanding the previous paragraph in this Article 7, the Company may amend
or terminate this Agreement at any time if, pursuant to legislative, judicial or
regulatory action, continuation of the Agreement would (i) cause benefits to be
taxable to the Director prior to actual receipt, or (ii) result in significant
financial penalties or other significantly detrimental ramifications to the
Company (other than the financial impact of paying the benefits).  However, in
no event shall this Agreement be terminated under this section without payment
to the Director of any vested benefit.

 

Article 8

Miscellaneous

 

8.1                                 Binding Effect.  This Agreement shall bind
the Director and the Company, and their beneficiaries, survivors, executors,
successors, administrators and transferees.

 

8.2                                 No Guarantee of Service.  This Agreement is
not a contract for services.  It does not give the Director the right to remain
in the service of the Company, nor does it interfere with the shareholder’s
rights to discharge the Director.  It also does not require the Director to
remain in the service of the Company nor interfere with the Director’s right to
terminate services at any time.

 

8.3                                 Non-Transferability. Benefits under this
Agreement cannot be sold, transferred, assigned, pledged, attached or encumbered
in any manner.

 

8.4                                 Reorganization.  The Company shall not merge
or consolidate into or with another company, or reorganize, or sell
substantially all of its assets to another company, firm, or person

 

8

--------------------------------------------------------------------------------


 

unless such succeeding or continuing company, firm, or person agrees to assume
and discharge the obligations of the Company under this Agreement.  Upon the
occurrence of such event, the term “Company” as used in this Agreement shall be
deemed to refer to the successor or survivor company.

 

8.5                                 Tax Withholding.  The Company shall withhold
any taxes that are required to be withheld from the benefits provided under this
Agreement.

 

8.6                                 Applicable Law.  The Agreement and all
rights hereunder shall be governed by the laws of the State of Illinois, except
to the extent preempted by the laws of the United States of America.

 

8.7                                 Unfunded Arrangement.  The Director and
beneficiary are general unsecured creditors of the Company for the payment of
benefits under this Agreement.  The benefits represent the mere promise by the
Company to pay such benefits.  The rights to benefits are not subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors.  Any insurance on the
Director’s life is a general asset of the Company to which the Director and
beneficiary have no preferred or secured claim.

 

8.8                                 Entire Agreement.  This Agreement
constitutes the entire agreement between the Company and the Director as to the
subject matter hereof.  No rights are granted to the Director by virtue of this
Agreement other than those specifically set forth herein.

 

8.9                                 Administration.  The Company shall have
powers which are necessary to administer this Agreement, including but not
limited to:

 

(a)                                  Establishing and revising the method of
accounting for the Agreement;

(b)                                 Maintaining a record of benefit payments;
and

(c)                                  Establishing rules and prescribing any
forms necessary or desirable to administer the Agreement; and

(d)                                 Interpreting the provisions of the
Agreement.

 

8.10                           Named Fiduciary. The Company shall be the named
fiduciary and plan administrator under the Agreement.  The named fiduciary may
delegate to others certain aspects of the management and operation
responsibilities of the plan including the Service of advisors and the
delegation of ministerial duties to qualified individuals.

 

9

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the Director and a duly authorized Company officer have
signed this Agreement.

 

DIRECTOR:

 

COMPANY:

 

 

 

 

 

ELGIN FINANCIAL SAVINGS BANK

 

 

 

/s/ Larry M. Narum

 

By

/s/ Barrett J. O'Connor

LARRY M. NARUM

 

Title

President/CEO

 

10

--------------------------------------------------------------------------------


 

BENEFICIARY DESIGNATION

 

ELGIN FINANCIAL SAVINGS BANK
DIRECTOR RETIREMENT AGREEMENT

 

LARRY M. NARUM

 

I designate the following as beneficiary of any death benefits under this
Agreement:

 

Primary:  Larry M. Narum, as Trustee of the Larry M. Narum Revocable Trust dated
August 30, 1995 and restated December 11, 2001.

 

Contingent:  
                                                                                                                                                                        

 

                                                                                                                                                                                                       

 

Note:  To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.

 

I understand that I may change these beneficiary designations by filing a new
written designation with the Company.  I further understand that the
designations will be automatically revoked if the beneficiary predeceases me,
or, if I have named my spouse as beneficiary and our marriage is subsequently
dissolved.

 

 

Signature

/s/ Larry M. Narum

 

 

Date

06/20/02

 

 

 

Received by the Company this 1st day of July, 2002.

 

 

By

/s/ Barrett J. O'Connor

 

 

Title

President/CEO

 

 

 

11

--------------------------------------------------------------------------------


 

Clark/Bardes Consulting

 

Elgin Financial Savings Bank

Banking Practice

 

Director Retirement Agreement-Schedule A

 

Larry Narum

 

DOB: 8/21/1946
Plan Anniv Date: 1/1/2003
Retirement Age: 70
Payments: Monthly Installments

 

Early Termination

 

Disability

 

Change of Control

 

Preretirement Death Benefit

 

Installment

 

Installment

 

Installment

 

 

 

Payable Immediately

 

Payable Immediately

 

Payable at 70

 

Installment

Period
Ending
Dec of

 

Age

 

Benefit Level (2)

 

Accrual Balance

 

Vesting

 

Based On Accrual

 

Vesting

 

Based On Accrual

 

Vesting

 

Based On Benefit

 

Based On Accrual

 

 

 

 

(1)

 

(2)

 

(3)

 

(4)

 

(5)

 

(6)

 

(7)

 

(8)

 

(9)

2002(1)

 

56

 

15,500

 

4,277

 

0

%

0

 

0

%

0

 

100

%

15,500

 

605

2003

 

57

 

15,500

 

8,885

 

0

%

0

 

0

%

0

 

100

%

15,500

 

1,258

2004

 

58

 

15,500

 

13,852

 

0

%

0

 

0

%

0

 

100

%

15,500

 

1,961

2005

 

59

 

15,500

 

19,204

 

0

%

0

 

0

%

0

 

100

%

15,500

 

2,718

2006

 

60

 

15,500

 

24,971

 

0

%

0

 

0

%

0

 

100

%

15,500

 

3,535

2007

 

61

 

15,500

 

31,186

 

0

%

0

 

0

%

0

 

100

%

15,500

 

4,415

2008

 

62

 

15,500

 

37,884

 

0

%

0

 

0

%

0

 

100

%

15,500

 

5,363

2009

 

63

 

15,500

 

45,102

 

0

%

0

 

0

%

0

 

100

%

15,500

 

6,385

2010

 

64

 

15,500

 

52,880

 

0

%

0

 

0

%

0

 

100

%

15,500

 

7,486

2011

 

65

 

15,500

 

61,262

 

100

%

8,672

 

100

%

8,672

 

100

%

15,500

 

8,672

2012

 

66

 

15,500

 

70,294

 

100

%

9,951

 

100

%

9,951

 

100

%

15,500

 

9,951

2013

 

67

 

15,500

 

80,028

 

100

%

11,329

 

100

%

11,329

 

100

%

15,500

 

11,329

2014

 

68

 

15,500

 

90,518

 

100

%

12,813

 

100

%

12,813

 

100

%

15,500

 

12,813

2015

 

69

 

15,500

 

101,821

 

100

%

14,414

 

100

%

14,414

 

100

%

15,500

 

14,414

Aug 2016

 

 

 

15,500

 

109,496

 

100

%

15,500

 

100

%

15,500

 

100

%

15,500

 

15,500

First Payment Date of September 1, 2016

--------------------------------------------------------------------------------

(1) Assumes an implementation date of January 1, 2002.  The first line reflects
12 months of data, January 2002 through December 2002.

 

/s/ Larry Narum

 

/s/ Barrett J. O'Connor

 

7/1/02

Participant

 

Elgin Financial Savings Bank

 

Date

 

 

12

--------------------------------------------------------------------------------